DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 8/19/2021, with respect to the 112(a) rejections in view of amended claim 1, have been fully considered, but are not persuasive. 
Claim 1 has been amended to read "a single line parallel to the trailing edge passes through the oblong shaped cooling hole and one of the non-oblong shaped cooling holes...". Applicant argues that the amendment is clearly supported by disclosure as filed. However, it appears from the figure the trailing edge is curved, or arcuate. The specification is silent regarding any description of the shape of the trailing edge. Therein, it is unclear how there can be a line parallel to a curve. While the amendment would overcome the Quach reference, it raises 112(a) and 112(b) issues. 
Specification
The amendment filed 4/2/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment 
Claim 1 has been amended to recite “a single line parallel to the trailing edge passes through the oblong shaped cooling hole and one of the non-oblong shaped cooling holes...", however, as clearly shown in Fig 1, the trailing edge is curved, or arcuate. The specification is silent regarding any description of the shape of the trailing edge. Therein, it is unclear how there can be a line parallel to a curve.  There is no support for “a single line parallel to the trailing edge passing through the oblong shaped cooling hole and one of the non-oblong shaped cooling holes of the plurality of cooling holes belonging to the second alignment”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 has been amended to recited “a single line parallel to the trailing edge passing through the oblong shaped cooling hole and one of the non-oblong shaped cooling holes of the plurality of cooling holes belonging to the second alignment”, however, as clearly shown in Fig 1, the trailing edge is curved, or arcuate. The specification is silent regarding any description of the shape of the trailing edge and any line parallel to the trailing edge. Therein, it is unclear how there can be a line parallel to a curve.  There is not sufficient support for “a single line parallel to the trailing edge passing through the oblong shaped cooling hole and one of the non-oblong shaped cooling holes of the plurality of cooling holes belonging to the second alignment”.  Therefore, Examiner considers this limitation new matter.
Claims 2-5 and 7-10 are also rejected under 112(a) by virtue of their dependency on Claim 1.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7249934 B2
Palmer; Nicholas Charles et al.
US 8052378 B2
Draper; Samuel David
US 7186085 B2
Lee; Ching-Pang



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745